*159OPINION
By ROSS, J.
There is no convincing evidence that the company was .insolvent, and no evidence of an intent to defraud creditors. It is claimed that the facts related require this court to infer fraud. We know of no rule or law sustaining such contention.
We are confident that such a state of facts does not present a case, in a court of equity, requiring the application of the provisions of §§8818 and 11104 GC, and it is our conclusion that the judgment must be entered in favor of the defendants.
HAMILTON, PJ, and CUSHING, J, concur.